Opinion by
Ekwall, J.
It was stipulated that the merchandise and issues herein are similar in all material respects to those .involved in United States v. Somerset (33 C. C. P. A. 138, C. A. D. 328), and that a quantity of liquor amounting to 10 percent or more of the total contents of barrels numbered 13, 18, 32, 69, and 70, was lost in transit from the port of exportation to the port of destination due to breakage, leakage, or damage. In accordance therewith it was held *199that an allowance should have been made for the loss appearing upon the gauger’s Teturn as-verified by the affidavit of the importer. The protest was sustained to this extent.